Exhibit 10.1

LOGO [g132005g86u81.jpg]

 

233 South Wacker Drive,

Suite 4200, Chicago, IL 60606,

United States

telephone +1 312 496 1200

facsimile +1 312 496 1290

www.heidrick.com

December 13, 2010

Private & Confidential

S. John Kim

310 N. Woodland Street

Englewood, New Jersey 07631

Dear John:

On behalf of Heidrick & Struggles, Inc. (“HSII” or the “Company”), I am pleased
to confirm the new terms of your employment arrangement in this letter agreement
(the “Agreement”). All amounts in this Agreement are denominated in U.S.
dollars.

 

  1. Effective Date: The new terms of employment are effective as of July 1,
2010 (the “Effective Date”).

 

  2. Title: You will serve as Managing Partner, Global Practices (“MPGP”)
reporting directly to the Chief Executive Officer, with such duties and
responsibilities as are customarily assigned to such position and such other
duties and responsibilities as may be assigned to you from time to time by the
Chief Executive Officer. You agree that you will devote your full time, energy,
and skill to the business of the Company and to the promotion of the Company’s
best interest, and shall not work or perform services for any other employer as
an employee, consultant or otherwise during the term of your employment.

 

  3. Location: You will be based in the Company’s New York City office.

 

  4. Base Salary: As of the Effective Date, you will receive a monthly base
salary of $62,500 (which is equivalent to $750,000 annually) payable at the end
of each month. As soon as practicable after your execution of this Agreement,
you will receive a lump sum payment to reflect this rate of monthly base salary
back to the Effective Date.



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 2 of 11

 

 

  5. Management Incentive Plan (MIP) Participation: You will participate in the
MIP at the Tier 1 level.

 

  6. Management Bonus: As of the Effective Date, you will be eligible for a
target Management Bonus equal to 100% of your base salary (for the period
July 1, 2010 through December 31, 2010, the Management Bonus will be pro-rated).
For the period January 1, 2010 through July 1, 2010, your Management Bonus
opportunity will be not less than $250,000.

 

  7. Transition Bonus: You will receive a one-time cash transition bonus of
$400,000 in March 2011 with 15% of the bonus amount deferred ratably over three
years. The transition bonus is a one-time payment for services performed as
Global Practice Managing Partner, Financial Services. Note that your eligibility
for the Transition Bonus is contingent on your forfeiture of any and all rights
or claims to additional compensation for services performed as Global Practice
Managing Partner, Financial Services, including compensation under the Company’s
Fee/SOB Bonus Plan.

 

  8. Promotional Awards: As a result of your promotion to the MPGP role, you
will receive the following:

 

  a. Replacement of Prior Long-Term Performance Plan Award with Long-Term
Incentive Equity Grants: To better align your long term incentive compensation
with that currently in place for other top executives, your January 2010
Long-Term Performance Plan award will be terminated effective as of July 1, 2010
and you will be granted the following as your 2010 long-term equity incentive
awards in keeping with HSII’s long-term incentive policy for top executives:

 

  i. HSII restricted stock units (RSUs) having a value of $375,000, which will
vest at the rate of one-third on each of December 20, 2010, 2011 and 2012,
subject to the approval of the HRCC and your execution of the grant agreements;
and

 

  ii. HSII performance stock units (PSUs) having a value of $375,000, with
performance goals and targets and measures the same as those approved by the
HRCC for 2010 in March 2010 (collectively, the HSII RSUs and PSUs are the
“Replacement Award”), which will vest relative to a three year performance
period ending on March 29, 2013.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 3 of 11

 

Note that your eligibility for the Replacement Award is contingent on your
forfeiture of any and all rights or claims to the January 2010 Long-Term
Performance Plan Award for the period beginning July 1, 2010 and ending
December 31, 2010.

 

  b. Promotional Equity Award: You will receive a one-time promotional award of
RSUs having a value of $250,000, which will vest at the rate of one-third on
each of the first, second and third anniversaries of the date they are granted,
subject to the approval of the HRCC and your execution of the grant agreements.

 

  9. Payment of Bonuses: All bonuses, including the Management Bonus, the
Fee/SOB Bonus and the Transition Bonus, are discretionary and are not earned
until approved by the HSII Human Resources and Compensation Committee of the
Board of Directors (“HRCC”). In addition, bonuses, promotional awards and long
term incentives are only payable if you are employed by the Company on the date
such awards are paid or granted.

 

  10. Return to Consulting: In the event that you leave the MPGP role and return
to a full-time consulting role with the Company, to ease your transition back
for the first year of such transition, you will be eligible for transition
compensation as follows:

 

  a. You will be eligible to receive a Fee and Source of Business (“Fee/SOB”)
Salary of $400,000 and a minimum Fee/SOB Bonus (net of your Fee/SOB Salary) of
$1,000,000 for the first fiscal year commencing after your leaving the MPGP
role, during which you will be eligible to earn a Fee/SOB bonus, pursuant to the
Company’s Fee/SOB Bonus Plan as may be in effect from time to time, equal to 25
percent of all Fee credits and 30 percent of SOB credits that you earn for that
fiscal year.

 

  b. If your departure occurs after the first 60 days and within the first 180
days of any fiscal year, you will be eligible to receive (i) the pro-rated
Management Bonus for the relevant fiscal year and (ii) the transition
compensation mentioned in Section 10(a) above for such fiscal year only.

 

  c. If your departure occurs after the first 180 days of any fiscal year, you
will be eligible to receive (i) the pro-rated Management Bonus for the relevant
fiscal year, (ii) the pro-rated transition compensation mentioned in
Section 10(a) above for such fiscal year, and (iii) the transition compensation
for the fiscal year following the year of your departure from the MPGP role.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 4 of 11

 

 

  d. In addition, you will no longer be eligible for the benefits provided in
Sections 4 through 6 and 13(c) of this Agreement.

 

  11. Benefits: You will be eligible to participate in the Company’s benefit
programs to the same extent as other employees at your level. Our benefits
program includes group health, dental, vision, life/AD&D, long-term disability,
short-term disability salary continuation, paid holidays, flexible spending
accounts, the Heidrick & Struggles, Inc. 401(k) Profit Sharing and Retirement
Plan, and the Deferred Compensation Plan. You will also be eligible to
participate in the Company’s Physical Examination and Financial Planning
Program. Your eligibility for all such programs and plans is determined under
the terms of those programs/plans. Any discrepancy between this summary and the
company’s plan documents will be resolved in favor of the plan documents. Our
benefits program, compensation programs, and policies are reviewed from time to
time by Company management and may be modified, amended, or terminated at any
time.

 

  12. Business Expenses: The Company will reimburse you for your business
expenses in accordance with its policies.

 

  13. Compliance with Policies: Subject to the terms of this Agreement, you
agree that you will comply in all material respects with all policies and
procedures applicable to similarly situated employees of the Company, generally
and specifically.

 

  14. Termination of Employment:

 

  a. Employment at Will: You will be an “employee at will” of the Company,
meaning that either party may terminate the employment relationship at any time
for any reason (with or without cause or reason) upon written notice to the
other party. A period of notice shall only be required if it is expressly
provided in writing under written Company employment policies in effect at the
time of such termination.

 

  b. No Notice Period in Case of Termination for Cause: Notwithstanding any
period of notice under written Company employment policies in effect at the time
of termination, the Company shall have the right to terminate your employment
for Cause immediately upon written notice.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 5 of 11

 

 

  c. Compensation Upon Termination: Upon the termination of your employment, you
will be paid your Base Salary up through your last day of work (the “Termination
Date”), any business expenses properly incurred in accordance with Company up to
the Termination Date and not yet reimbursed by the Company, and any other
amounts required by law. You will also be eligible to participate in the Change
in Control Severance Plan as a Tier 1 executive and Section 16(b) Officer as
well as the Management Severance Pay Plan as a Tier 1 executive, as such, plans
may be modified or amended from time to time.

 

  d. Termination for Good Reason: The foregoing notwithstanding, if the
termination of your employment is the result of a voluntarily resignation for
Good Reason, you shall be eligible to receive:

 

  i. a pro-rata Management Bonus, if any, for the year of your termination of
employment, based on the Management Bonus for such year (as calculated by the
HRCC on the basis of actual performance for such year), and paid when bonuses
under such applicable bonus plans are normally paid out;

 

  ii. contingent upon your election of COBRA continuation coverage, the
continuation of medical benefits under COBRA at a cost to you no greater than
the cost to active employees for the twelve (12) months following your
termination; provided, however, that such benefits shall be reduced or
eliminated to the extent you receive similar benefits from a subsequent
employer; and

 

  iii. an amount equal to your Base Salary.

 

  e. Death: Notwithstanding the provisions of subsection (c) and (f), if the
termination of your employment is the result of your death, your estate shall be
eligible to receive a pro-rata Management Bonus, if any, for the year of such
termination of employment, based on the Management Bonus for such year (as
calculated by the HRCC on the basis of actual performance for such year), and
paid when bonuses under such applicable bonus plans are normally paid out.

 

  f.

Definition of Cause: For purposes of this Agreement, “Cause” shall mean any of
the following: (i) your engagement, during the performance of your duties
hereunder, in acts or omissions

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 6 of 11

 

 

constituting dishonesty, fraud, intentional breach of fiduciary obligation or
intentional wrongdoing or malfeasance; (ii) your conviction for a felony;
(iii) your material violation or breach of any provision of this Agreement;
(iv) your willful unauthorized use or disclosure of confidential information
pertaining to the Company’s business; (v) your engagement in conduct causing
material and demonstrable injury to the Company or its reputation; (vi) your
willful and unreasonable failure or refusal to perform your duties as the
Company reasonably requires, to meet goals reasonably established by the
Company, or to abide by the Company’s policies for the operation of its
business, and the continuation thereof after the receipt by you of written
notice from the Company; (vii) your illegal use of drugs or intoxication on work
premises, during working time, or which interferes with the performance of your
duties and obligations on behalf of the Company; or (viii) your death or
Disability, as hereinafter defined. For purposes of this Agreement, “Disability”
shall mean that you have been unable, for six (6) consecutive months, to perform
your duties under this Agreement even with accommodation, as a result of
physical or mental illness or injury.

 

  g. Definition of Good Reason: For purposes of this Agreement, “Good Reason”
shall mean:

 

  i. A change in your primary reporting responsibilities to someone other than
the Chief Executive Officer of the Company; or

 

  ii. A material diminution of your Base Salary, except to the extent that such
diminution in Base Salary is: (1) the result of generally applicable reductions
in base salaries imposed on substantially all of the top officers of the
Company, and (2) is an amount proportionate to the average base salary reduction
for other top officers of the Company; provided, however, that any reduction of
your Base Salary below $750,000 will constitute Good Reason.

Notwithstanding the foregoing or any other provision in this Agreement to the
contrary, any assertion by you of a Good Reason termination shall not be
effective unless all of the following conditions are satisfied:

 

  i. The conditions giving rise to your termination of employment for Good
Reason must have arisen without your written consent;

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 7 of 11

 

 

  ii. You must provide written notice to Company of such condition and your
intent to terminate employment in accordance with Section 13(e) within 90 days
of the initial existence of the condition;

 

  iii. The condition specified in such notice must remain uncorrected by the
Company for 30 days after receipt of such notice by Company; and

 

  iv. The date of your termination of employment must occur within 90 days after
the initial existence of the condition specified in such notice

 

  h. Return of Materials: Upon the termination of your employment, you agree to
return to the Company, all Company property, including all materials furnished
to you during your by the Company employment (including but not limited to keys,
computers, automobiles, electronic communication devices, files and
identification cards) and all materials created by you during your employment.
In addition, you agree that upon the termination of your employment you will
provide the Company with all passwords and similar information which will be
necessary for the Company to access materials on which you worked or to
otherwise continue in its business.

 

  15.

Confidentiality: In the course of your employment with the Company, you will be
given access to and otherwise obtain knowledge of certain trade secrets and
confidential and proprietary information pertaining to the business of the
Company and its affiliates. During the term of your employment with the Company
and thereafter, you will not, directly or indirectly, without the prior written
consent of the Company, disclose or use for the benefit of any person,
corporation or other entity, or for yourself, any trade secrets or other
confidential or proprietary information concerning the Company or its
affiliates, including, but not limited to, information pertaining to their
clients, services, products, earnings, finances, operations, marketing, methods
or other activities; provided, however, that the foregoing shall not apply to
information which is of public record or is generally known, disclosed or
available to the general public or the industry generally (other than as a
result of your breach of this covenant or the breach by

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 8 of 11

 

 

another employee of his or her confidentiality obligations). Notwithstanding the
foregoing, you may disclose such information as is required by law during any
legal proceeding or to your personal representatives and professional advisers
as is required for purposes of rendering tax or legal advice, and, with respect
to such personal representatives and professional advisers, you shall inform
them of your obligations hereunder and take all reasonable steps to ensure that
such professional advisers do not disclose the existence or substance thereof.
Further, you shall not, directly or indirectly, remove or retain, and upon
termination of employment for any reason you shall return to the Company, any
records, computer disks or files, computer printouts, business plans or any
copies or reproductions thereof, or any information or instruments derived
therefrom, arising out of or relating to the business of the Company and its
affiliates or obtained as a result of your employment by the Company.

 

  16. Non-Solicitation/Non-Competition: Without the prior written consent of the
Company, during the term of your employment with the Company and for a period of
twelve (12) months after the termination of your employment with the Company,
either unilaterally by you or by the Company for Cause, you shall not (i) become
engaged in or otherwise become interested in a role similar to that of MPGP that
provides or intends to provide similar services in the geographical area which
you are serving currently; (ii) directly or indirectly solicit or assist any
other person in soliciting any client of the Company with whom you had direct
professional contact during the twelve (12) months immediately prior to the
termination of your employment with the Company and during which you learned
confidential information, or whose account you oversaw during your employment
with the Company; (iii) directly or indirectly solicit, or assist any other
person in soliciting, any employee of the Company or its affiliates (as of your
termination of employment with the Company) or any person who, as of such date,
was in the process of being recruited by the Company or its affiliates, or
induce any such employee to terminate his or her employment with the Company or
its affiliates; or (iv) hire or assist another in hiring any employee of the
Company or its affiliates who potentially possesses the Company or its
Affiliate’s Confidential Information for a position where the employee’s
knowledge of such information might be relevant. The provisions of this
Section 15 shall be in addition to any restrictive covenants that are set forth
in or otherwise required by Company benefit plans.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 9 of 11

 

Each of the foregoing restrictions contained in this Section 15 constitutes an
entirely separate and independent restriction on you and shall be read and
construed independently of the other undertakings and agreements herein
contained. You and the Company agree that the restrictions contained in this
Section 15 are reasonable in scope and duration and are necessary to protect the
Company’s confidential information and other business interests. If any
provision of this Section 15 as applied to any party or to any circumstance is
adjudged by an arbitrator or court of competent jurisdiction to be invalid or
unenforceable, the same will in no way affect any other circumstance or the
validity or enforceability of this Agreement. If any such provision, or any part
thereof, is held to be unenforceable because of the scope, duration or
geographic area covered thereby, the parties agree that the court or arbitrator
making such determination will have the power to reduce the scope and/or
duration and/or geographic area of such provision, and/or to delete or revise
specific words or phrases, and in its modified form, such provision will then be
enforceable and will be enforced.

The parties agree and acknowledge that the breach of Section 14 or 15 will cause
irreparable damage to the Company, and upon actual or threatened breach of any
provision of either section the Company will be entitled to seek from a court of
competent jurisdiction immediate injunctive relief, specific performance or
other equitable relief without the necessity of posting a bond or other security
and that this will in no way limit any other remedies which the Company may have
(including, without limitation, the right to seek monetary damages).

 

  17. Other Legal Matters:

 

  a. No Other Agreements/Obligations: You have advised the Company that your
execution and performance of the terms of this Agreement do not and will not
violate any other agreement binding on you or the rights of any third parties
and you understand that in the event this advice is not accurate the Company
will not have any obligation to you under this Agreement.

 

  b. Negotiation of Agreement: You acknowledge that you negotiated the terms of
this Agreement with the Company and that you enter into this Agreement
voluntarily.

 

  c. Applicable Legal Standards: You will be an employee of the Company’s United
States operations and agree that your employment with the Company shall be
governed by the laws of the United States of America and the State of Illinois.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 10 of 11

 

 

  d. Waiver of Jury Trial: Each of the parties hereto irrevocably waives any and
all rights to trial by jury in any legal proceeding arising out of your
employment or related to this Agreement or the transactions contemplated hereby.

 

  e. Notice: All notices and other communications under this Agreement shall be
in writing to you at the above-referenced address or to the Company at its
Chicago Headquarters, directed to the attention of the General Counsel.

 

  f. Full and Complete Agreement: This letter Agreement contains our entire
understanding with respect to your employment and can be amended only in writing
and signed by the Chief Executive Officer or General Counsel. This Agreement
supersedes any and all prior agreements, whether written or oral, between you
and the Company that are not specifically incorporated by reference herein. You
and the Company specifically acknowledge that no promises or commitments have
been made that are not set forth in this letter.

 

  g. Severability: If any provision of this Agreement or the application thereof
is held invalid, such invalidity shall not affect other provisions or
applications of this Agreement that can be given effect without the invalid
provision or application and, to such end, the provisions of this Agreement are
declared to be severable.

 

  h. Survival of Provisions: The provisions of Sections 14 through 15 of this
Agreement shall survive the termination of your employment with the Company and
the expiration or termination of this Agreement.

 

  i. Entire Agreement: This Agreement and, with respect to Sections 5 and 8,
your equity award agreements and governing equity award plans constitute the
entire agreement of the parties hereto with respect to the subject matter
hereof, and supersede all prior agreements and understandings of the parties
hereto, oral or written, with respect to the subject matter hereof, including,
but not limited to, the parties’ Letter Agreement dated April 13, 2008.

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290



--------------------------------------------------------------------------------

 

S. John Kim

December 13, 2010

Page 11 of 11

 

John, I wish you all the best in your new role.

Sincerely,

LOGO [g132005g30i01.jpg]

L. Kevin Kelly

Chief Executive Officer

I hereby accept the terms and conditions of employment outlined in this
Agreement.

 

December 14, 2010

    

/S/    S. JOHN KIM        

Date      Signature

Copy: Richard J. Caldera, Stephen Beard, Jeff Pullen

 

HEIDRICK & STRUGGLES

233 South Wacker Drive, Suite 4200, Chicago, IL 60606, United
States    telephone +1 312 496 1200    facsimile +1 312 496 1290